DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (US PGPUB 2019/0042160).
Regarding claim 1, Figure 1A of Kumar discloses a multiplier-accumulator (MAC) system, comprising:
a MAC circuit [paragraph 33], including a plurality of resistors, having respective resistances [122; paragraph 35]
a capacitor connected to the plurality of resistors to discharge [paragraph 45, paragraph 30], in response to a plurality of input signals [paragraph 30], the capacitor with electric charge [paragraph 47]
a time-to-digital converter (TDC) configured to convert information of a discharge time of the capacitor, due to the electric charge, into a digital value [152; paragraph 52]
wherein the digital value is an accumulation result of the MAC circuit [paragraph 47]
Kumar does not explicitly disclose to convert information of a charge time of the capacitor.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kumar by using charge time as a matter of simple design-choice, since it was well-known in the art to use charge times to determine digital signals and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 2, Figure 1A of Kumar, as applied to claim 1, discloses wherein the plurality of resistors and the capacitor are configured as a first output line, wherein the MAC circuit further comprises one or more other output lines, each respectively including respective plural resistors, having respective resistances, connected to a respective other capacitor, wherein the respective other capacitor, of each of the one or more other output lines, is configured to be charged, in response to the plurality of input signals, with respective electric charge, and wherein the respective other capacitor and the capacitor have a same capacitance [Figure 1A].

Regarding claim 3, Figure 1A of Kumar, as applied to claim 2, discloses wherein the time-to-digital converter (TDC) is configured to convert respective information of respective charge times of the respective other capacitor of the one or more other output lines, into respective digital values, and wherein the digital value and the respective digital values are the accumulation results of the MAC circuit [paragraph 52].

Regarding claim 4, Figure 1A of Kumar, as applied to claim 3, discloses wherein the first output line further includes a comparator connected to the capacitor and configured to generate the information of the charge time of the capacitor, and wherein the other output lines each further include respective other comparators, each of the respective other comparators being respectively connected to the respective other capacitor of the one or more other output lines and configured to generate the respective information of the respective charge times [Figure 2B].

Regarding claim 5, Figure 1A of Kumar, as applied to claim 4, discloses wherein the information of the charge time of the capacitor is an indication of a time instant at which the comparator outputs a comparison result, and wherein the respective information of the respective charge times are each respective indications of the time instances at which the respective other comparators output their respective comparison results [paragraphs 74-76].

Regarding claim 6, Figure 1A of Kumar, as applied to claim 5, does not explicitly disclose wherein the TDC includes a counter configured to generate a count output, the conversion to the digital value is dependent on a corresponding counted output of the counter at a time corresponding to the time instant at which the comparator outputs the comparison result, and the conversions to the respective digital values are respectively dependent on correspondingly counted outputs of the counter at times corresponding to the time instances at which the respective other comparators individually output their respective comparison results.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delay cells of Kumar to be implemented by a counter as a matter of simple design-choice, since it was well-known in the art to use counters to measure time and it would have been obvious to replace the time measuring delay cells with a counter that measures time since it would have been a matter of simple substitution of one known element for another to obtain predictable results.

Regarding claim 7, Figure 1A of Kumar, as applied to claim 6, discloses wherein the comparator is configured to output the comparison result in response to a voltage of the capacitor meeting a reference threshold, and wherein the respective other comparators each are configured to individually output their respective comparison results in response to respective voltages of the respective other capacitor of the one or more other output lines meeting the reference voltage [Figure 2B].

Regarding claim 8, Figure 1A of Kumar, as applied to claim 4, discloses wherein the comparator is configured to output the comparison result in response to a voltage of the capacitor meeting a reference threshold, and wherein the respective other comparators each are configured to individually output their respective comparison results in response to respective voltages of the respective other capacitor of the one or more other output lines meeting the reference voltage [Figure 2B].

Regarding claim 9, Figure 1A of Kumar, as applied to claim 3, discloses a computing device that includes the MAC circuit, wherein the plurality of input signals are an input to a neural network layer, of the MAC system, as bits of an input or as multi-bit states of respective inputs, and the respective resistances and the other resistances represent at least a parameter of the neural network layer [paragraphs 2-4].

Regarding claim 10, Figure 1A of Kumar, as applied to claim 2, discloses wherein the plurality of input signals are received by the MAC circuit as a series of input voltage signals that are respectively provided to a plurality of input lines of the MAC circuit, wherein, as a first input line of the plurality of input lines, a voltage corresponding to one of the plurality of input signals is provided to one of the plurality of resistors of the first output line, and to one of the respective plural resistors of another output line of the one or more output lines, and wherein, as a second input line of the plurality of input lines, a voltage corresponding to different one of the plurality of input signals is provided to a different one of the plurality of resistors of the first output line, and to a different one of the respective plural resistors of the other output line [Figure 1A].

Regarding claim 11, Figure 1A of Kumar, as applied to claim 1, discloses wherein the MAC circuit further comprises: a comparator connected to the plurality of resistors and the capacitor and configured to output a comparison result obtained by comparing a target voltage, corresponding to an amount of electric charge in the capacitor, to a reference voltage, wherein the TDC is configured to perform the conversion based on the comparison result of the comparator [Figure 2B].

Regarding claim 12, Figure 1A of Kumar, as applied to claim 11, discloses wherein the information of the charge time of the capacitor includes information indicating a time instant at which the comparison result is output [paragraphs 74-76].

Regarding claim 13, Figure 1A of Kumar, as applied to claim 12, discloses wherein the comparator is configured to output the comparison result, in response to the target voltage exceeding the reference voltage as the capacitor is charged dependent on one or more of the plurality of input signals [paragraphs 74-76].

Regarding claim 14, Figure 1A of Kumar, as applied to claim 1, discloses wherein the plurality of input signals are received by the MAC circuit as a series of input voltage signals that are respectively provided to a plurality of input lines of the MAC circuit [Figure 1A].

Regarding claim 15, Figure 1A of Kumar, as applied to claim 1, discloses wherein the plurality of resistors are connected to each other in parallel, and one end of each of the plurality of resistors is configured to receive a voltage through a switch, and another end of each of the plurality of resistors is connected to the capacitor and a comparator, wherein the information of the charge time of the capacitor is dependent on operation of the comparator [Figure 1A].

Regarding claim 16, Figure 1A of Kumar, as applied to claim 1, discloses wherein one or more resistors of the plurality of resistors form a composite resistance, and the TDC is configured to convert the information of the charge time into the digital value, where the charge time of the capacitor is dependent on a combination of the composite resistance and a capacitance of the capacitor [paragraphs 74-76].

Regarding claim 17, Figure 1A of Kumar, as applied to claim 1, discloses wherein the plurality of resistors and the capacitor are configured as a first output line, and wherein the information of the charge time of the capacitor is a time having elapsed, from a start time instant at which the plurality of input signals are received, to an output time instant at which a comparison result of the first output line is output [paragraphs 74-76].

Regarding claim 18, Figure 1A of Kumar, as applied to claim 1, does not explicitly disclose wherein the TDC comprises: a single global counter configured to output a value indicating the time having elapsed from the start time instant; and a referrer configured to refer to the output value of the single global counter at the output time instant.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delay cells of Kumar to be implemented by a counter as a matter of simple design-choice, since it was well-known in the art to use counters to measure time and it would have been obvious to replace the time measuring delay cells with a counter that measures time since it would have been a matter of simple substitution of one known element for another to obtain predictable results.

Regarding claim 19, Figure 1A of Kumar, as applied to claim 18, discloses wherein the plurality of resistors and capacitor are configured as a first output line, of a plurality of output lines of the MAC circuit, that further includes a comparator to provide the information of the charge time of the capacitor, the MAC circuit further comprises one or more other output lines of the plurality of output lines, each respectively including respective plural resistors, having respective resistances, and a respective other capacitor, each of the other output lines including a corresponding other comparator that respectively provides information of charge times of the respective other capacitor, the referrer comprises a hold circuit configured to refer to a comparison result of the comparator, and a plurality of other hold circuits configured to respectively refer to other comparison results of the respective other comparators, and each of the hold circuit and the plurality of other hold circuits are configured to respectively refer to output values of the single global counter at a time instant corresponding to the referred to comparison result and the respectively referred to other comparison results [Figure 2B].

Regarding claim 20, Figure 1A of Kumar, as applied to claim 19, discloses wherein each of the hold circuit and the plurality of other hold circuits is configured as a flip-flop circuit [Figure 2B].

Regarding claim 21, Figure 1A of Kumar, as applied to claim 1, discloses wherein the respective resistances are set to respectively represent a connection weight of an edge, connecting a plurality of nodes, in a neural network of the MAC system [paragraphs 2-4].

Regarding claim 22, Figure 1A of Kumar, as applied to claim 1, discloses wherein the plurality of resistors and the capacitor are configured as a first output line of a plurality of output lines, wherein the MAC circuit further comprises one or more other output lines, of the plurality of output lines, each respectively including respective plural resistors, having respective resistances, and a respective other capacitor, and wherein the MAC circuit further comprises an output stage configured to output respective values mapped to digital values generated by the TDC as output values of each of the plurality of output lines [Figure 1A].

Regarding claim 23, Figure 1A of Kumar, as applied to claim 1, discloses wherein the plurality of resistors and the capacitor are configured as a first output line, and wherein the MAC circuit is configured to discharge the capacitor to a threshold voltage or lower until a subsequent plurality of input signals are received after all digital output values of the TDC are output for all output lines of the MAC circuit with respect to the plurality of input signals [paragraphs 74-76].

Regarding claim 24, Figure 1A of Kumar, as applied to claim 1, does not explicitly disclose wherein the MAC circuit is configured to reset a count of a single global counter, used by the TDC for the conversion, in response to a start signal corresponding to receipt of the plurality of input signals.
 However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delay cells of Kumar to be implemented by a counter as a matter of simple design-choice, since it was well-known in the art to use counters to measure time and it would have been obvious to replace the time measuring delay cells with a counter that measures time since it would have been a matter of simple substitution of one known element for another to obtain predictable results.

Regarding claim 25, Figure 1A of Kumar, as applied to claim 1, discloses wherein the MAC circuit is configured to apply each of the plurality of input signals to a respective resistor, of the plurality of resistors, corresponding to respective input lines indicated by input data including the plurality of input signals, in response to a start signal, and the TDC is configured to start counting a time having elapsed in response to the start signal [Figure 1A; Figure 2B].

Regarding claim 26, Figure 1A of Kumar, as applied to claim 1, discloses wherein the MAC circuit further comprises: a switch connected to a select one of the plurality of resistors and configured to transfer an input voltage signal according to an input signal, of the plurality of input signals, to the select one resistor upon receipt of a start signal in response to input data, including the plurality of input signals, indicating an select input line, of a plurality of input lines, that includes the select one resistor [130 Figure 1A].

Regarding claim 27, Figure 1A of Kumar, as applied to claim 1, discloses wherein the plurality of input signals are respectively provided to a plurality of input lines of the MAC circuit, each including a corresponding resistor of the plurality of resistors, and wherein the MAC circuit further comprises: a switch respectively connected to one end of each of the plurality of resistors, wherein the switch is configured to transfer a supply voltage to the corresponding resistor, in response to a corresponding input signal of the plurality of input signals being a close signal, and configured to open one end of the corresponding resistor, in response to the corresponding input signal being an open signal [130 Figure 1A].

Regarding claim 28, Figure 1A of Kumar, as applied to claim 27, does not explicitly disclose wherein each of the switches is a MOSFET transistor, with the corresponding input signal connecting to a gate of the MOSFET transistor.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kumar to use MOSFETs as switches as a matter of simple design-choice, since it was well-known in the art to use MOSFETs to control the input of bit-lines to memory, as taught by Kumar [Figure 1B], and would have been a matter of simple substitution of one known element for another to obtain predictable results.

Regarding claim 29, Figure 1A of Kumar, as applied to claim 1, discloses wherein the MAC circuit further comprises: a switch connected to a select one of the plurality of resistors and configured to apply a supply voltage to the select one resistor in response to an input signal, of the plurality of input signals, during a charging period of the capacitor [130 Figure 1A].

Regarding claim 30, Figure 1A of Kumar, as applied to claim 29, discloses wherein the switch is configured to apply a reset voltage to the select one resistor in response to the input signal during a discharging period of the capacitor, and the MAC circuit further comprises a comparator configured to output a comparison result in response to a target voltage of the capacitor exceeding a first reference voltage while the capacitor is charged with the electric charge by the supply voltage, wherein the target voltage corresponds to the electric charge, and configured to output another comparison result in response to the target voltage being less than a second reference voltage while the electric charge is discharged from the capacitor by the reset voltage [Figure 1A; Figure 2B].

Regarding claim 31, Figure 1A of Kumar, as applied to claim 1, discloses wherein the system comprises a computing device, and the MAC circuit is included in the computing device [paragraphs 2-4].

Regarding claim 32, Figure 1A of Kumar discloses a multiplier-accumulator (MAC) computing device, comprising:
one or more MAC circuits, respectively including a memory array including a plurality of input lines respectively interfacing with a plurality of output lines [Figure 1A], where each of the output lines includes a respective capacitor configured to be charged or discharged in response to input signals respectively provided to two or more of the plurality of input lines [paragraph 45; paragraph 30]
a time-to-digital converter (TDC) including a delay line configured to generate respective output values indicating times having elapsed from a start time instant [Figure 2B]
the TDC being configured to determine select outputs, from the respective output values, at times corresponding to respective charge or discharge times of the respective capacitor with respect to the charge or the discharge [paragraphs 74-76]
convert each of the determined select outputs into respective digital value results of the MAC circuit for the output lines [paragraphs 74-76]
Kumar does not explicitly disclose a single global counter.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delay cells of Kumar to be implemented by a counter as a matter of simple design-choice, since it was well-known in the art to use counters to measure time and it would have been obvious to replace the time measuring delay cells with a counter that measures time since it would have been a matter of simple substitution of one known element for another to obtain predictable results.

Regarding claim 33, Figure 1A of Kumar, as applied to claim 32, discloses wherein the input signals are respective inputs to a neural network layer, of a neural network of the computing device, as bits of an input or as multi-bit states of respective inputs [paragraphs 2-4].

Regarding claim 34, Figure 1A of Kumar discloses a computing method performed by a multiplier-accumulator (MAC) circuit, the computing method comprising:
receiving an input signal [Figure 1A]
charging, with electric charge, a capacitor connected to a plurality of resistors, according to a respective voltage applied to the plurality of resistors in response to the input signal [paragraph 45; paragraph 30]
converting a discharging time of the capacitor into a digital value dependent on the input signal, the plurality of resistors, and the capacitor [paragraphs 74-76]
Kumar does not explicitly disclose a charging time.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kumar by using charge time as a matter of simple design-choice, since it was well-known in the art to use charge times to determine digital signals and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842